KINETICS PORTFOLIOS TRUST SIXTH AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS SIXTH AMENDMENT dated as of this 1st day of March, 2008, to the Fund Administration Servicing Agreement, dated as of January 1, 2002, as amended December 15, 2005, June 16, 2006, December 15, 2006, March 5, 2007 and December 6, 2007, is entered into by and between Kinetics Portfolios Trust, a Delaware business trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the Trust and USBFS have entered into a Fund Administration Servicing Agreement dated as of January 1, 2002, as previously amended (the “Agreement”); and WHEREAS, the Trust and USBFS desire to amend the fees of the Agreement; and WHEREAS, Section 6 of the Agreement allows for its amendment by a written instrument executed by the Trust and USBFS; NOW, THEREFORE, the Trust and USBFS agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS PORTFOLIOS TRUST U.S. BANCORP FUND SERVICES, LLC By:/s/ Leonid Polyakov By:/s/ Michael R. McVoy Name:Leonid Polyakov Name: Michael R. McVoy Title:Treasurer Title:Executive Vice President 1 Exhibit A to the Fund Administration Agreement – Kinetics Portfolio Trust Administration Services - Annual Fee Schedule Master Portfolios Separate Series of Kinetics Portfolios Trust atMarch 1, 2008 Name of Series The Internet Portfolio The Medical Portfolio The Internet Emerging Growth Portfolio The Paradigm Portfolio The Small Cap Opportunities Portfolio The Kinetics Government Money Market Portfolio The Market Opportunities Portfolio The Water Infrastructure Portfolio The Multi-Disciplinary Portfolio The Internet Portfolio, The Medical Portfolio, The Internet Emerging Growth Portfolio, The Paradigm Portfolio, The Small Cap Opportunities Portfolio, The Kinetics Government Money Market Portfolio, The Market Opportunities Portfolio, the Water Infrastructure Portfolio and The Multi-Disciplinary Portfolio have the following fee schedule: Annual fee: [] basis points on the first $[] Billion [] basis points on the next $[] Billion [] basis points on the balance Minimum Annual Fee:$[] Note: Minimum is based on the combined fees for both the Master Portfolios and the Feeder Funds which includes out-of-pocket technology charge of $[] per quarter. Plus out-of-pocket expense reimbursements, including but not limited to: Postage Programming Stationery Proxies Retention of records Special reports Federal and state regulatory filing fees Certain insurance premiums Expenses from board of trustees meetings Auditing and legal expenses All other out-of-pocket expenses Fees are billed monthly 2
